1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES OF AMERICA,             No. 2:18-cv-399 WBS AC
13                 Plaintiff,

14          v.                             ORDER
15   CHRISTIAN ORIBELLO EGUILOS,

16                 Defendant.

17

18                               ----oo0oo----

19               Presently before the court is plaintiff’s Motion for a

20   Stay of Deadlines and Hearing Dates in this matter.    (Docket No.

21   22.)    Defendant has filed a statement of non-opposition.     (Docket

22   No. 23.)

23               Considering defendant’s non-opposition to the motion

24   and the apparent lapse of appropriations to the Department of

25   Justice, plaintiff’s motion (Docket No. 22) is GRANTED.      All

26   deadlines in this case are STAYED.    All pending hearing dates are

27   VACATED.    Within five days of appropriations being restored to

28   the Department of Justice, the parties shall file a joint status
                                       1
1    report with the court.

2              IT IS SO ORDERED.

3    Dated:   January 25, 2019

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
